Order granting defendant’s cross-motion in a negligence action to examine plaintiff Samuel Goldberg before trial reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. Defendant seeks to examine plaintiff Samuel Goldberg as to matters upon which plaintiffs have the burden of proof. Such an examination is not permitted in the absence of proof of some special or unusual circumstances showing defendant is entitled thereto. (Parkin v. Unity Protective Ins. Assn., No. 1, 218 App. Div. 842.) Lazansky, P. J., Carswell, Davis, Johnston and Close, JJ., concur.